Citation Nr: 1220255	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-44 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a psychiatric disability 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & P.C. 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to November 1975 and from November 1979 to November 1983, and also had periods of active duty for training (ACDUTRA) with the United States Army Reserves (including in May 1986, June 1987, March 1988, and April 1988).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part, denied service connection for a back disability and declined to reopen a claim of service connection for a psychiatric disorder.  In February 2006, a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2010, a Travel Board hearing was held before a now-retired Veterans Law Judge (VLJ).  Transcripts of both hearings are associated with the Veteran's claims file.  In October 2010, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for psychiatric disability; de novo review of such claim, and the matter of service connection for a back disability were remanded for additional development.  

In March 2012, because the VLJ who conducted the August 2010 Travel Board hearing had retired, the Veteran was offered the opportunity for another hearing before a VLJ who would decide his case.  He was advised that he had 30 days to respond, and that if he did not respond; the Board would assume that he did not want another hearing.  He has not responded.  The case was reassigned to the undersigned.    

The issue pertaining to psychiatric disability was initially adjudicated as limited to the diagnosis of paranoid schizophrenia.  In October 2010, it was recharacterized as service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App., it is again recharacterized (as stated on the preceding page) to encompass all psychiatric diagnoses.

The claim of service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

A chronic back disability was not manifested in service; arthritis of the low back was not manifested in the year following the Veteran's discharge from active duty; and the preponderance of the evidence is against a finding that the Veteran's current back disability is related to his active service or to any event therein. 


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2003 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  As the claim is being denied, the matter of notice regarding disability ratings and effective dates is moot.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and service personnel records, post-service VA and private treatment records, Social Security Administration (SSA) records, lay statements, and transcripts of the February 2006 DRO and August 2010 Board hearings have been associated with the claims folder.  The RO arranged for a VA examination in November 2010.   The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

B. Factual Background

The Veteran asserts he injured his back when cargo fell on it at Fort Polk, Louisiana.  He additionally claims that his current back problems stem from heavy lifting and a football injury during service.  

The Veteran's STRs show that in his June 1975 report of medical history on enlistment he reported a back injury with muscle spasms at the age of 19.  He reported that in 1974 he was compensated for a back injury by the State of West Virginia.  The record does not include a report of physical examination at the time; the examiner who elicited the Veteran's history noted he was asymptomatic.  In October 1975, the Veteran was seen for complaints of low back pain and spasms of back muscles.  X-rays revealed spina bifida occulta at L5.  The assessment was lumbosacral strain.  The treatment plan included physical therapy and Paragon Forte.  The record does not include a report of examination for separation from this period of service.  In November 1975, the Veteran endorsed a document indicating that his separation examination took place more than 3 days prior, and that there had been no change in his medical condition.  

On January 1978 examination for enlistment in the Army Reserve, the Veteran denied a history of recurrent back pain; his spine was normal on clinical evaluation.  On October 1979 examination for enlistment in the regular army (R.A.) the Veteran denied a history of recurrent back pain; his spine was normal on clinical evaluation.  The STRs for this period of service are silent for complaints, findings, or diagnosis pertaining to a back disability.  On October 1983 service separation examination the Veteran denied a history of recurrent back pain; his spine was normal on clinical evaluation.  

On periodic examinations conducted to assess his fitness for Reserve service (including in June 1984, January 1988, and January 1989) the Veteran denied a history of recurrent back pain, and his spine was normal on clinical evaluation.  

Postservice VA and private treatment records associated with the record are silent for complaints or treatment for a back disability.  Systems reviews (in conjunction with VA evaluations for unrelated problems (including in July 1988) include findings that the back was negative.  Private treatment records dated in February 1993 show he specifically denied any prior spine or back injury.  An October 2003 x-ray revealed arthritic changes at L3-4.  

At a February 2006 DRO hearing the Veteran testified that he injured his back at Fort Polk, when cargo fell on him, and has continued to have back problems to the present.  At an August 2010 hearing before the now-departed VLJ, he testified that he injured his back hauling heavy equipment, water, and gasoline between 1979 and 1981. 
On November 2010 VA examination the diagnosis (based on the 2003 X-rays) was lumbar spine degenerative disc disease.  The examiner apparently attempted to schedule the Veteran for new x-rays, but they were not taken before the Veteran checked out of the clinic.  The examiner opined that regardless of whether current x-rays showed progression of thoracic or lumbar spine degenerative changes, this would only address the current diagnosis.  The examiner stated that [further evidence regarding the current status of the Veteran's low back disability] would not relate such disability to his complaints during service in 1975, as the record is silent for an approximately 35 year period for continuing complaints of, or treatment, for a chronic disabling back condition.

C. Legal Criteria and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, shown to be chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) .  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of establishing service connection periods of ACDUTRA are considered active duty service. 38 U.S.C.A. §§ 101(24) , 1131.

 In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the outset, it is noteworthy that while the Veteran reported a medical history of muscle spasms on enlistment in June 1975, he was found to be asymptomatic (though the actual clinical findings were not reported).  As a back disability was not noted at the time, he is entitled to a presumption of soundness on entry in service as to such disability.  See 38 U.S.C.A. § 1111.   

A chronic back disability was not manifested in service.  [Spina bifida occulta was noted on October 1975 X-rays.  However, spina bifida is a developmental defect (see Dorland's Illustrated Medical Dictionary, 31st Ed. (2007) p. 1773), and as such is not a compensable disability (in the absence of superimposed pathology).  See  38 C.F.R. § 3.303(c).  Here, there is no evidence that any pathology was superimposed on the spina bifida during this period of active duty service.]  While the record shows that towards the end of his first period of service, in October 1975, the Veteran was seen for complaints of low back pain and muscle spasm, and received a diagnosis of lumbosacral strain, the overall record also shows that those complaints clearly were acute and resolved.  While he apparently was not afforded an examination for separation from that period of service (at separation he endorsed a statement to the effect that his medical condition was unchanged-from a status more than 3 days prior), he was examined for Reserve service and for entry on and separation from his second period of active duty in 1978, 1979, 1983, 1984, 1988, and 1989, and on each occasion he denied a history of recurrent back problems and his spine was normal on clinical evaluation.   38 C.F.R. § 3.303(a).  

The Board has considered the Veteran's statements and testimony that he has had back problems continuously since an injury in service and finds those statements to not be credible.  First of all, they are self-serving.  See Pond v. West, 12 Vet. App, 341 (1999).  Second, they are inconsistent with his own earlier representations and are contradicted by contemporaneous clinical data (reports of examinations in connection with his second period of active duty service and Reserve service, as well as postservice VA and private treatment records which prior to 2003 are either silent regarding back disability or affirmatively note that none was found ) which by their contemporaneous nature and by virtue of being recorded in a clinical setting are afforded greater probative value.   

Furthermore, while X-rays in October 2003 show arthritic changes at L3-4, there is no evidence that arthritis of the low back was manifested within one year following the Veteran's separation from active duty in September 1983.  Consequently, service connection for a back disability on the basis that a chronic back disability became manifest in service and has persisted since, or on a presumptive basis (for arthritis of the lumbar spine as chronic disease under 38 U.S.C.A. § 1112, 1137) is not warranted.  

Consequently, what must be shown to establish service connection for a back disability is evidence showing otherwise that such disability is related to disease or injury in his active duty (to include ACDUTRA) service.  

Whether or not a current chronic disability (such as lumbar arthritis) is, or may be, related to remote service or an event therein  in the absence of continuity of symptoms is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  There is no competent (medical) evidence in the record that relates the Veteran's arthritis to his active or Reserve service.  The earliest diagnosis of lumbar arthritis in the record is in 2003, some 20 years after the second period of active duty service.  A lengthy time interval between the Veteran's service and the first post-service diagnosis of the disability at issue is, of itself, a factor for consideration against a finding that the current disability is related to service.  Furthermore, the November 2010 VA examiner opined that the Veteran's current back disability is unrelated to his service, to include the documented complaints in 1975.  Because that provider expresses familiarity with the factual evidence and explains the rationale for the opinion, citing to supporting clinical data (including the absence of any back complaints or findings during a lengthy postservice interval), and by virtue of his medical training is competent to opine in a medical matter, his opinion is probative evidence.  Because there is no competent evidence to the contrary, it is persuasive.    

To the extent that the Veteran seeks to establish a nexus between his current back disability and his service/events and activities therein by his own opinion (other than on a theory of continuity, which the Board has rejected, as discussed above, as not credible), such opinion is not competent evidence.  He does not cite to supporting clinical data, offer any supporting medical opinion, or cite to any supporting medical literature.  The Board finds no reason to question the credibility of his accounts of duties and activities in service that involved heavy lifting and playing football.  However, as a layperson he lacks competence to relate his current back disability to such remote events.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current back disability is etiologically related to his service.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a back disability is denied.


REMAND

Further development is necessary prior to adjudication of the claim for psychiatric disability on the merits.  On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39,843  (July 13, 2010); see also 75 Fed. Reg. 41 ,092 (July 15, 2010) (correcting effective date and applicability dates).  The revised rule provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) .

VA mental health treatment records include a positive PTSD screen in 2007.  However, these records do not identify the stressor event(s).  The Veteran has indicated in various statements and testimony that his psychiatric disability, aside from his arguments that the condition is the result of a head injury and high fever/malaria, is the result of witnessing the deaths of many people, being in fear of a Russian invasion, being in fear of his life due to guerrilla warfare activities, and having many frightening experiences during his ACDUTRA in Honduras in April 1988.  The Veteran's claim has not been adjudicated in light of the revised 
38 C.F.R. § 3.304(f)(3) , nor considered under the guidelines of Clemons (to encompass all psychiatric diagnoses).  

As the date of the Veteran's ACDUTRA in Honduras is known (reporting April 15, 1988, for a period of 17 days), whether or not there were deaths in his unit and whether there was guerilla activities during such timeframe should be verifiable if he providers further detail, to include names of people killed, dates, and units of assignment.  On the other hand, if his accounts prove false, that may have bearing on the credibility of all of his accounts.  Accordingly, further development regarding stressor events in service is necessary.  If an alleged stressor event is deemed corroborated (or at least plausible), whether the Veteran has PTSD based on such event may require medical opinion development.  Finally, given the Veteran's allegations and the confirmation of service in Honduras it must be conclusively determined whether or not the circumstances of his service in Honduras were such as to place him in a position of fear of hostile action/terrorist activity, and whether or not he meets the criteria for a diagnosis of PTSD under the revised 38 C.F.R. § 3.304(f)(3..  The November 2010 VA examination is inadequate for that purpose.  

In addition, a review of the record found the most recent psychiatric treatment records available for review were printed in October 2008.  Updated records of any VA treatment the Veteran may have received for psychiatric disability are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability (including PTSD), the RO should send the Veteran a letter providing him all mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development suggested by his response.

2.  The RO should secure for the record copies of the complete updated (since October 2008) clinical records of any (and all) VA treatment the Veteran has received for psychiatric disability.

3. The RO should obtain from the Veteran (and from official sources, such as personnel records) information sufficient to arrange for verification of his alleged stressor events that are capable of verification (to specifically include witnessing the deaths of many people, being in fear of a Russian invasion, being in fear of his life due to guerrilla warfare activities, and having many frightening experiences during his ACDUTRA in Honduras in April 1988). The RO should seek verification of all stressor events for which there is sufficient information to secure verification.  Addressing all credibility issues raised, the RO should make formal determinations as to (a) what (if any) alleged specific stressor event(s) in service is/are corroborated, and (b) were the circumstances of his service (and specifically in Honduras) such as to have placed him in fear of hostile/terrorist activity. 

4.  Then the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, and specifically whether he has PTSD related to his military service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination; and the examiner must be advised by the RO of what (if any) alleged stressor event(s) in service is/are corroborated by credible supporting evidence (and what alleged event is not credible)., and also whether or not the circumstances of the Veteran's service (in Honduras) were such as to place him in fear of hostile action/terrorist activity.  

Based on a review of the record and examination of the Veteran the examiner should offer opinions that respond to the following: 

(a)  Identify (by medical diagnosis) each psychiatric disability entity found, specifically indicating whether or not the Veteran has a diagnosis of PTSD based on a corroborated stressor event or under the revised  38 C.F.R. § 3.304(f)(3).

(b) If PTSD is not diagnosed, identify the factor(s) necessary for such diagnosis found lacking.

(c) If PTSD is not diagnosed, as to each other psychiatric disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's active duty service and/or ACDUTRA? 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

5. The RO should then review the record and readjudicate the Veteran's claim (to encompass all psychiatric diagnoses, as mandated by Clemons, supra). If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


